Exhibit 10.26(D)

 

EXECUTION VERSION

 

AMENDMENT NO. 1

TO PRICING SIDE LETTER

 

Amendment No. 1, dated as of January 23, 2006 (this “Amendment”), among CREDIT
SUISSE, NEW YORK BRANCH (the “Administrative Agent”), FIELDSTONE MORTGAGE
COMPANY and FIELDSTONE INVESTMENT CORPORATION (each a “Seller” and collectively
the “Sellers”).

 

RECITALS

 

The Administrative Agent and the Sellers are parties to that certain Master
Repurchase Agreement, dated as of November 8, 2005 (the “Master Repurchase
Agreement”) and that certain Pricing Side Letter, dated as of November 8, 2005
(the “Existing Pricing Side Letter”; as amended by this Amendment, the “Pricing
Side Letter”). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Existing Pricing Side Letter and Master
Repurchase Agreement.

 

The Administrative Agent and Sellers have agreed, subject to the terms and
conditions of this Amendment, that the Existing Pricing Side Letter be amended
to reflect certain agreed upon revisions to the terms of the Existing Pricing
Side Letter.

 

Accordingly, the Administrative Agent and the Sellers hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Pricing Side Letter is hereby amended as follows:

 

SECTION 1.           Definitions. Section 1.1 of the Existing Pricing Side
Letter is hereby amended by deleting clause (xxiv) of the definition of “Asset
Value” in its entirety and replacing it with the following language:

 

“(xxiv) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having a CLTV that is greater than or equal to 95%
but less than or equal to 100% is greater than or equal to 65% of the
Outstanding Principal Balance of all Floating Rate Mortgage Loans;”

 

SECTION 2.           Conditions Precedent. This Amendment shall become effective
on January 23, 2006 (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

2.1           Delivered Documents. On the Amendment Effective Date, the
Administrative Agent shall have received the following documents, each of which
shall be satisfactory to the Administrative Agent in form and substance:

 

(a) this Amendment, executed and delivered by the duly authorized officers of
the Administrative Agent and the Sellers; and

 

--------------------------------------------------------------------------------


 

(b) such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

SECTION 3.           Representations and Warranties. Each Seller hereby
represents and warrants to the Administrative Agent that it is in compliance
with all the terms and provisions set forth in the Existing Pricing Side Letter
and Master Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 13 of the
Master Repurchase Agreement.

 

SECTION 4.           Limited Effect. Except as expressly amended and modified by
this Amendment, the Existing Pricing Side Letter shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 5.           Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 6.         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Administrative Agent:

CREDIT SUISSE, NEW YORK BRANCH,
as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Anthony Giordano

 

 

 

Name:

Anthony Giordano

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Joseph Soave

 

 

 

Name:

Joseph Soave

 

 

Title:

Director

 

 

 

 

 

 

Seller:

FIELDSTONE MORTGAGE COMPANY,
as a Seller

 

 

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

 

Seller:

FIELDSTONE INVESTMENT
CORPORATION,
as a Seller

 

 

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Sr. Vice President & Treasurer

 

--------------------------------------------------------------------------------